DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 14/700,427 filed on 04/30/2015, which is now Abandoned and has PRO 61/987,954 filed on 05/02/2014 is acknowledged.
Objection to the Specification is withdrawn in light of applicant’s amendment.
Objection to the Drawing is withdrawn in light of applicant’s amendment.
Claim Objection is withdrawn in light of applicant’s amendment.
35 USC 112 rejection is withdrawn in light of applicant’s amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0049675 to Wallace in view of US 2013/0197623 to McHugo.
Wallace teaches:
Claim 1: A medical device comprising: a frame comprising a plurality of elongate members (Fig. 1 reproduced with annotation below); a first apposition portion including at least a first elongate member of the plurality of elongate members having a plurality of first apposition petals (Fig. 1 reproduced with annotation below); a second apposition portion including at least a second elongate member of the plurality of elongate members having a plurality of second apposition petals (Fig. 1 reproduced with annotation below); a central portion including at least a third elongate member of the plurality of elongate members (Fig. 1 reproduced with annotation below), the third elongate member being unconnected or distinct from the first elongate member and the second elongate member (Fig. 1 below shown that the third elongate member of the central portion is a straight or a zigzag line and the first and second elongate members are in the shape of a petal, therefore, they are distinct from each other) ; and a covering material (Fig. 1 reproduced with annotation below) disposed on at least some portions the first apposition portion, the second apposition portion, and the central portion and forming a substantially cylindrical lumen within the central portion (Fig. 1 reproduced with annotation below).
Claim 2: At least one of the first elongate member, the second elongate member, and the third elongate member (Fig. 1 reproduced with annotation below) is different than another of the first elongate member, the second elongate member, and the third elongate member (the word “different” alone is very broad. Two of exact devices can be different because there are two of them. In this case, it can be interpreted that the first elongate member is different than the another first elongate member because there are two of them and therefore they are different. Another way of reading this is that the at least one elongate member is different than the another second or third elongate members).
Claim 3: At least portions of the first apposition portion and the second apposition (Fig. 1 reproduced with annotation below) portion are uncovered by the covering material (para. 0033, the graft/covering material in some embodiments may cover some or all of the arm/petal).
Claim 5: A deployed outer diameter of the central portion is slightly less than a diameter of a tissue aperture in which the central portion is configured to deploy. (Intended used) (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). (This claim is being rejected under intended use. The device of Wallace is capable of being used as claimed if one desires to do so, then it meets the claim.
Claim 6: The first apposition portion and the second apposition portion (Fig. 1 reproduced with annotation below) are configured to compress opposing tissue sides to facilitate migration resistance (Fig. 6).
Claim 9: At least a portion of the one or more of the first apposition petals overlap or cross a portion of another of the one or more of the second apposition petals. (looking from the top of the device down, the first and second apposition petals overlapping each other).

    PNG
    media_image1.png
    601
    841
    media_image1.png
    Greyscale

Wallace fails to teach:
The covering material is elastic and configured to stretch to accommodate changes in length or diameter of the central portion.
McHugo teaches:
A stent comprises a membrane covering for the stent that is formed of an elastic or flexible material that can adapt to radial compression of a stent prior to delivery, as well as foreshortening of a stent during expansion from a compressed state (para. 0035).
Wallace teaches the current invention but fails to disclose the graft is elastic and configured to stretch as claimed. However, McHugo teaches this limitation. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the membrane covering of Treacy with the elastic and flexibility characteristic into Wallace in order to enhance loading and deploying the stent with the covering membrane (para. 0035).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of McHugo and further in view of US 2010/0305590 to Holmes et al. (Holmes).
Wallace in view of McHugo teaches:
The device of claim 1 (see rejection of claim 1 above).
Wallace in view of McHugo fails to teach:
Claim 7: One or more of the first apposition petals are offset from one or more of the second apposition petals. 
Claim 8: An axes of the one or more of the first apposition petals are offset from an axes of one or more of the second apposition petals.
Holmes teaches:
In the same field as endeavor an anchoring device having petal flanges at both ends of a central portion where the top petal flanges having axes that are offset from the bottom petal flanges (Fig. 3A-B).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the flanges of the first and second apposition portions of Wallace to be offset as taught by Holmes in order to prevent flanges from eroding through tissues (para. 0025).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-9 have been considered but are moot because of the new ground of rejection.  The applicant’s main argument in the Remarks that the prior art Treacy can not consider as prior art because of the priority claimed is persuasive.  However, another prior art, McHugo, is used to reject in place of Treacy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/           Primary Examiner, Art Unit 3771